Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 08/03/2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-20 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of An internet-based contract preparation. As best understood by the Examiner, the limitations that set forth this abstract idea are: "accessing a clause database comprising a plurality of clauses...”; “ selecting one or more desired clauses from ... wherein...”; “wherein the one or more desired clauses selected by...”; “wherein the application receives and records all selections made…”; “ after step (I) is completed by both...”; “either during or after performance of step (II) notifying or instructing...”;” identifying and designating any unsettled variable clauses from among the proposed clauses, wherein ...” .   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2AProng 2: The additional elements “interface, internet, database”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (client terminal and third-party server) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-5 do not add significantly more. 
The dependent claims 2-5 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 6-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-5 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims  7-8,12, 17 are rejected under 35 U.S.C. 102(b) as being anticipated by Rosbury, US Pub No: 2006/0174114 A1.

As per claim 7:
Rosbury discloses:
a database comprising a plurality of clauses, each of which includes an associated type, standardized content, and certain 59632/0001-20974595v124of which contain editable variable content, at least a first party record which includes a first party name and login credentials (see at least paragraphs 9-10,64-65 and 74; Paragraph  64 (The recipients of each of these submissions are called on to review, approve, modify, and/or perform other relevant actions on the elements 206 of the contract information 202 according to the rules set forth in the standard and as customized by the firm or administrator of the CLM system for the specific transaction); Paragraph 65 (a CLM system 410, a boilerplate contract or a customized contract can be constructed from numerous sources within conventional databases operating in the CLM system 410); Paragraph 74 (a healthcare  insurer can negotiate a contract with a healthcare  provider utilizing the aforementioned editor so long as the contract is formatted in a file according to method 100. Upon reaching agreement said provider can import to its enterprise application from a file generated by said editor large rate tables for healthcare procedures taking place in the normal course of business of the provide);
 optionally, a second party record which includes a second party name and login credentials (see at least paragraph 64 (The recipients of each of these submissions are called on to review, approve, modify, and/or perform other relevant actions on the elements 206 of the contract information 202 according to the rules set forth in the standard and as customized by the firm or administrator of the CLM system for the specific transaction); 
wherein the computer application is capable of allowing one or, optionally, both of the first and 5second parties: to access and view all clauses in the list or database, access and view all universally applicable clauses included by default in the contract, access and view all variable content of each clause separately from its standardized content, 10automatically incorporate universally applicable clauses into the parties' agreement, select, incorporate and save one or more of proposed clauses from the list or database into the parties' agreement, edit, incorporate and save any variable content of the selected proposed clauses into the parties' agreement, while not editing any of the clauses' standardized content, 15and wherein the computer application is capable of receiving and storing one or more draft agreements which comprise such clauses (see at least paragraphs 7-10, 64 ; Paragrpah7 (exchanging contract information between negotiating parties. The method includes the steps of defining a standard for labeling one or more elements of contract information, applying one or more labels to one or more elements of the contract information in accordance with the standard, storing in a file the one or more labels and associated elements of the contract information, providing the negotiating parties accessibility to the file, modifying the contract information as amended by the negotiating parties, and updating in the file the elements of the contract information as modified by the parties while maintaining association between the one or more labels and the elements of the contract information); 
said method comprising the following steps performed by one or, optionally, both of the first and second parties: 
(A) drafting, or selecting from the plurality of clauses, each of which has standardized 20content and, optionally, editable variable content (see at least paragraphs 65-67, 72; paragraph 66 (the negotiating party can  draft or import elements 206 of contract information 202 from any source available to the negotiating party (e.g., previously stored executed or boilerplate contracts)  ; 
(B) editing editable variable content of one or more of the clauses having editable variable content  ( see at least paragraphs 56-61, 71-72, 75, paragraph 75 (As the parties renegotiate the elements 206 of the contract information 202 using said editor, the editor maintains association between the negotiated elements 206 of the contract information 202 and its corresponding labels 204); 59632/000 1-20974595v125
(C) optionally, providing the one or more clauses including edited variable content to the first party, the second party, or both;  (D) optionally, providing the one or more clauses including standardized content to the first party, the second party, or both; and 5(E) optionally, viewing the one or more clauses on the website ( see at least paragraphs 56-61, 71-72, 75, paragraph 75 (As the parties renegotiate the elements 206 of the contract information 202 using said editor, the editor maintains association between the negotiated elements 206 of the contract information 202 and its corresponding labels 204);


Claim 8:
Rosbury discloses the limitations as shown above.
Rosbury further discloses:
wherein the computer application is capable of storing, retrieving and displaying, allowing one or more of the parties to view, and combinations thereof, one or more of the proposed clauses according to the associated type, 10along with only the associated limited variable content for each selected clause (see at least paragraphs  9-10, 17, 21 and 68 (API (Application Programming Interface) standard in the editor comprising API rules for labeling, presenting, exchanging, parsing, and editing one or more elements of contract information, applying the API rules to the elements of the contract information, storing in a file the results of the applying step, providing the negotiating parties accessibility to the file, modifying the contract information as amended by the negotiating parties, and updating in the file the elements of the contract information as modified by the parties while maintaining association between the API rules and the elements of the contract information);

Claim 11:
Rosbury discloses the limitations as shown above.
Rosbury further discloses:
wherein each of the one or more clauses comprise: editable variable content, non-editable standard content, or both (see at least see at least paragraph 64 (The recipients of each of these submissions are called on to review, approve, modify, and/or perform other relevant actions on the elements 206 of the contract information 202 according to the rules set forth in the standard and as customized by the firm or administrator of the CLM system for the specific transaction);  

Claim 12:
Rosbury discloses the limitations as shown above.
Rosbury further discloses:
 wherein the computer application comprises an internet-based website or smartphone app which is configured to receive input, data, or user selections made on one or more of a laptop computer, a desktop computer, a 5computer server, a smartphone, and a pad computing device (see at least paragpah 9 (defining an API (Application Programming interface) standard in the editor comprising API rules for labeling, presenting, exchanging, parsing, and editing one or more elements of contract information, applying the API rules to the elements of the contract information, storing in a file the results of the applying step, providing the negotiating parties accessibility to the file, modifying the contract information as amended by the negotiating parties, and updating in the file the elements of the contract information as modified by the parties while maintaining association between the API rules and the elements of the contract information;

Claim 17:
Rosbury discloses the limitations as shown above.
Rosbury further discloses: 
wherein the computer application is also configured to allow one or more users access to a workspace for a given transaction or business relationship (see at least paragraph 64 (The recipients of each of these submissions are called on to review, approve, modify, and/or perform other relevant actions on the elements 206 of the contract information 202 according to the rules set forth in the standard and as customized by the firm or administrator of the CLM system for the specific transaction);  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosbury, US Pub No: 2006/0174114 A1 in view Srinivasaraghavan et al, US Pub No: 2006/0287966 A1 in view of  Silverman et al, US Pat No : 5,924,082.


 Claims 1-2 and 6:
Rosbury discloses:
An internet-based contract preparation method which employs one or more user interfaces in communication through the internet with a contract preparation and agreement 5application, wherein the contract preparation and agreement application is accessible and operable, through the one or more user interfaces, by users comprising at least a first party and a second party negotiating a contract (see at least paragraphs 7-8 ; paragraph 8 (exchanging contract information between negotiating parties); paragraph 16 (where a standard is defined for labeling one or more elements of contract information. In step 108, labels 204 are applied to one or more elements 206 of the contract information 202 in accordance with the standard (see illustrations of FIGS. 4 and 5). In step 110, the labels 204 and associated elements 206 of the contract information 202 are stored in a conventional computer file, which is made accessible to the negotiating parties utilizing conventional means such as email or other conventional communication means over the Internet);
includes or is capable of accessing a clauses database comprising a plurality of clauses, each clause including:
 (A) one or more optional importance indicators selectable from one or more of: 10(1) vitally important, (2) generally important, (3) standard, (4) universally applicable, and (5) unassigned; (B) content comprising: (1) variable content comprising one or more variable provisions, each of which is independently modifiable by selecting or editing one more variable provision values from: (a) a predefined value, 20(b) a free-form value, or (c) a combination thereof, wherein each of the one or more variable provision values optionally includes an associated preference selected from: 59632/000 1-20974595v120(i) most preferred, (ii) acceptable (or a rank order of acceptability) (iii) not acceptable, and (iv) no preference (see at least paragraph 16 (where a standard is defined for labeling one or more elements of contract information; paragraph 18 ( elements 206 of contract information 102 include an execution date of the contract, amendment dates arising from a series of amendments A through N applied to the original contract, parties A through N of the contracting agreement, addresses A through N of the parties, the type of contract (e.g., purchase agreement, shareholder agreement, etc.), a series of commercial terms A through N, associated terms and conditions A through N, general terms A through N, schedules A through N, representations and warranties A through N, and other clauses A through N);15
 standard content which comprises one or more standard provisions each of which is not modifiable, or (3) both variable content and standard content (see at least paragraphs  16 and 18; paragraph 16 ( method 100 begins with step 102 where a standard is defined for labeling one or more elements of contract information); the internet-based contract preparation and agreement method comprising the steps of: (I) selecting one or more desired clauses from the clauses database and designating at least 10one importance indicator for each selected desired clause (see at least paragraph 63 (the CLM system 410 can utilize said labeling (i.e. indicator) to identify and submit a select number of elements 206 to one or more recipients assisting a negotiating party), 
(II) after Step (I) is completed by both of the first and second parties, notifying or instructing the application of  to compare and match (i.e. review and approve) all of the first party desired clauses with all of the second party desired clauses (see at least  paragraphs 9-10, 63-64, 71, Paragraph 9 (the method includes the steps of defining an API (Application Programming Interface) standard in the editor comprising API rules for labeling, presenting, exchanging, parsing, and editing one or more elements of contract information, applying the API rules to the elements of the contract information, storing in a file the results of the applying step, providing the negotiating parties accessibility to the file, modifying the contract information as amended by the negotiating parties, and updating in the file the elements of the contract information as modified by the parties while maintaining association between the API rules and the elements of the contract information); Paragraph 64 (the recipients of each of these submissions are called on to review, approve, modify, and/or perform other relevant actions on the elements 206 of the contract information 202 according to the rules set forth in the standard and as customized by the firm or administrator of the CLM system for the specific transaction);
(III) either during or after performance of Step (II) notifying or instructing the application to 5identify and designate all settled clauses, unsettled clauses, and settled and unsettled variable content by: (1) identifying and designating any settled standard clauses from among the proposed clauses, wherein settled standard clauses are proposed clauses which include only standard content and have been selected by all parties ( see at least paragraphs 9-10, 25 and 64,67; Paragraph 25 (Defining rules for the parties to modify standard labels; 10 Paragraph 64 (the recipients of each of these submissions are called on to review, approve, modify, and/or perform other relevant actions on the elements 206 of the contract information 202 according to the rules set forth in the standard and as customized by the firm or administrator of the CLM system for the specific transaction); 
(3) identifying and designating any settled variable clauses from among the proposed clauses, wherein settled variable clauses are proposed clauses which have been selected 15by all parties and which include variable content all of which has been agreed upon by all the parties (see at least paragraph 42 (Defining rules that a firm or individual can specify to identify parties who must approve portions of negotiated elements 206 of the contract information 202 before the contract can be digitally);
(2) identifying and designating any unsettled standard clauses from among the selected clauses, wherein unsettled standard clauses are selected clauses which include only standard content and have been selected by less than all parties ( see at least the abstract,  paragraphs 39-42; Abstract (abstract ( exchanging contract information (202) between negotiating parties comprises the steps of defining (102) a standard for labeling one or more elements (206) of contract information); Paragraph 41 (Defining rules that a firm or individual can specify for setting negotiable ranges of commercial terms (i.e. unsettled terms, content ); Paragraph 64 (The recipients (i.e. less than all parties)  of each of these submissions are called on to review, approve, modify, and/or perform other relevant actions on the elements 206 of the contract information 202 according to the rules set forth in the standard and as customized by the firm or administrator of the CLM system for the specific transaction);  
(4) identifying and designating any unsettled variable clauses from among the proposed clauses, wherein unsettled variable clauses are:(a) any proposed clauses which include variable content and have been selected 20by fewer than all the parties, (b) any proposed clauses which include variable content, have been selected by all the parties, but the variable content of which has not been agreed upon (i.e., the unsettled variable clause includes at least one variable provision for which one or 59632/000 1-20974595v122more of the desired values selected or proposed by the parties do not match), wherein the variable content not agreed upon are unsettled variable content (see at least paragraphs 39-42, 67; Paragraph 40(Defining rules that a firm or individual can specify to identify parties (i.e. fewer that all parties) allowed to negotiate portions (i.e. unsettled ) of the elements 206 of the contract information 202; Paragraph 41 (Defining rules that a firm or individual can specify for setting negotiable ranges of commercial terms) ; 
Rosbury does not specifically disclose, but Srinivasaraghavan however discloses:
(A) when the desired clause comprises variable content, for each variable provision, also selecting at least one proposed variable provision value )(i.e. label) and, optionally, designating an associated preference;
(B) when the at least one proposed variable provision value is a free-form value, also 15providing content for the free-form value, wherein the one or more desired clauses selected by the first party are first party desired clauses and the one or more desired clauses selected by the second party are second party desired clauses
See at least paragraph 7(the user response may be a forced choice that is constrained to a specific type of answer or to a predefined number of possible values. The specific type of answer may include YES/NO or numerical answers, for example. The user-defined rules may be configured to accept as an answer only a value selected from a provided list of values);
wherein the application receives and records all selections made in Step  (I) by the first and 20second parties on either local or remote data storage media ( see at least paragraph 8 (a computer readable medium having data stored thereon representing sequences of instructions which, when executed by a computing device, causes the computing device to author a contract by carrying out steps including providing a database that may include a plurality of selectable contract clauses and a plurality of selectable contract templates);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the method and system for authoring customized contracts using templates as in Srinivasaraghavan in the system executing the method of Rosbury with the motivation of enable contracts to be automatically created and modified using dynamically configured rules that construct a contract based on the specifics of a deal and responses to user-defined questions as taught by Srinivasaraghavan over that of Rosbury.
the combination of Rosbury/ Srinivasaraghavan however  does not specifically disclose, but Silverman however discloses:
notifying or instructing the application to compare and match clauses (see at least Column 5, (lines 1-5 and lines 22-60; Column 5, Lines 1-5 ( the negotiated matching system according to the present invention only permits dealing between parties who are mutually acceptable counterparties based on the first set of transaction parameters (e.g., ranking, price, size and other "firm" parameters) and does not automatically execute transactions until the parties have agreed on all terms of the transaction);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the method and system for authoring customized contracts using templates as in Srinivasaraghavan/ Rosbury in the system executing the method of Silverman with the motivation of enable contracts to be automatically created and modified using dynamically configured rules that construct a contract based on the specifics of a deal and responses to user-defined questions as taught by Silverman over that of Srinivasaraghavan/ Rosbury.



 Claim 2: 
the combination of Rosbury/ Srinivasaraghavan /Silverman the limitations as shown above.
the combination of Rosbury/ Srinivasaraghavan however  does not specifically disclose, but Silverman however discloses:
wherein when each of the 5parties has selected or provided one or more proposed variable provision values for each of the one or more variable provisions and also designated an associated preference for each proposed variable provision value, the method further comprises, for each variable provision, comparing and identifying any matching and, therefore, settled proposed variable provision values which have been designated with either (1) most preferred or (2) acceptable (see at least Column 5, (lines 1-5 and lines 22-60; Column 5, Lines 1-5 ( the negotiated matching system according to the present invention only permits dealing between parties who are mutually acceptable counterparties based on the first set of transaction parameters (e.g., ranking, price, size and other "firm" parameters) and does not automatically execute transactions until the parties have agreed on all terms of the transaction);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the method and system for authoring customized contracts using templates as in Srinivasaraghavan/ Rosbury in the system executing the method of Silverman with the motivation of enable contracts to be automatically created and modified using dynamically configured rules that construct a contract based on the specifics of a deal and responses to user-defined questions as taught by Silverman over that of Srinivasaraghavan/ Rosbury.

Claim 3:
the combination of Rosbury/ Srinivasaraghavan /Silverman the limitations as shown above.
Rosbury further discloses:
 (IV) after identifying any settled standard clauses, unsettled standard clauses, unsettled variable clauses, and unsettled variable content, displaying to the parties only one or more of:(1) the unsettled standard clauses, 15(2) the unsettled variable clauses, and (3) the unsettled variable content  (see at least paragraphs 35-42; Paragraph 40(Defining rules that a firm or individual can specify to identify parties (i.e. fewer that all parties) allowed to negotiate portions (i.e. unsettled ) of the elements 206 of the contract information 202;   Paragraph 41( Defining rules that a firm or individual can specify for setting negotiable ranges of commercial terms ;

Claim 4:
the combination of Rosbury/ Srinivasaraghavan /Silverman the limitations as shown above.
Rosbury further discloses:
wherein step (IV) includes displaying only the unsettled variable clauses and the unsettled variable content (see at least paragraphs 39-41, paragraph 40 ( Defining rules that a firm or individual can specify to identify parties (i.e. fewer that all parties) allowed to negotiate portions (i.e. unsettled ) of the elements 206 of the contract information 202);Paragraph 67,(Depending on the business rules drafted by the negotiating parties' firm (or the negotiating party), the negotiating party may view all or portions of the underlying information represented in the block diagram 300);  

Claim 5:
the combination of Rosbury/ Srinivasaraghavan /Silverman the limitations as shown above.
Rosbury further discloses:
selecting one or more of the plurality of clauses in the clause database and designating the importance 59632/000 1-20974595v123indicator of (4) universally applicable (boilerplate) for each selected clause, such that the selected and designated universally applicable clauses are included, by default, in the contract (see at least paragraphs 65- 66, paragraph 65 (a CLM system 410, boilerplate contract or a customized contract can be constructed from numerous sources within conventional databases operating in the CLM system 410. Business rules drafted by the firm in conformance with the standard may, however, dictate the use of specific contract information 202, thereby limiting customization by a negotiating party); 

Claims  9-10, 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosbury, US Pub No: 2006/0174114 A1 in view of  Srinivasaraghavan et al, US Pub No: 2006/0287966 A1 .

Claim 9:
Rosbury discloses the limitations as shown above.
Rosbury does not specifically disclose, but Srinivasaraghavan however discloses:
 wherein the computer application is configured to allow the parties to select alternate views of the selected clauses between viewing only its associated type and its variable content, and viewing the above together with the clause's 15full standardized content (see at least paragraphs 23-24, paragraph 23 ( the allowable answers (selectable from a dropdown list, for example) for a question whose answer is restricted to a LOV 302 may include, for example, "Fixed Price`, `Cost Plus Pricing`, `Services Only Pricing` (for example), as its enumerated list of allowable responses and   FIG (1-3) with the associated text);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the method and system for authoring customized contracts using templates as in Srinivasaraghavan in the system executing the method of Rosbury with the motivation of enable contracts to be automatically created and modified using dynamically configured rules that construct a contract based on the specifics of a deal and responses to user-defined questions as taught by Srinivasaraghavan over that of Rosbury.

Claim 10:
Rosbury discloses the limitations as shown above.
Rosbury does not specifically disclose, but Srinivasaraghavan however discloses:
wherein the computer application is configured to allow comparison of the preferences for certain variables of each user against other users to match the most highly ranked mutual preference between the users in connection with 20negotiation of an agreement between those users (see at least paragraph 26 (a rule may be "If the Purchase Order is greater than $1,000,000 incorporate in Clauses A, B and C." In this case, the rules of the selected template will compare the value of the contract from the document against the threshold defined in the rules (in this case $1,000,000) and determine whether to incorporate in clauses A, B and C);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the method and system for authoring customized contracts using templates as in Srinivasaraghavan in the system executing the method of Rosbury with the motivation of enable contracts to be automatically created and modified using dynamically configured rules that construct a contract based on the specifics of a deal and responses to user-defined questions as taught by Srinivasaraghavan over that of Rosbury.

Claims 13-15:
Rosbury discloses the limitations as shown above.
Rosbury does not specifically disclose, but Srinivasaraghavan however discloses:
wherein, upon launching the computer application, a first menu is displayed which enables the user to select a type of contract to be prepared, and wherein, when the user selects a type of contract, then the computer 10application automatically loads and/or displays the selected type of contract (see at least paragraphs 21-23 and  fig (1-4) with the associated text); Paragraph 23 ( the ability to create user-defined questions, the user may define and delimit the type of response that is allowable and appropriate for a given user-created question during contract authoring process of FIG. 5. The response or answer to the question, therefore, may be a forced choice in which the type of response is predefined and the choices delimited to a selected few);
wherein the computer application displays a first, second, or third menu which includes one or more of a radio button, a dropdown menu, and user interface options for the computer application to receive input from the user on 15the amount of the contract (see at least ( the Response Type pull-down menu 112 may enable the paragraphs 23 and 26, Paragraph 23 user to select from several response types, such as `Yes/No`, `Numerical` and `List of Values`, for example. The `Yes/No` response type shown in FIG. 1 should be selected when the appropriate answer to the user-defined question is either `Yes` or `No`. As shown in the exemplary user interface 200 of FIG. 2, when the appropriate answer to the user-defined question is a numerical value, the creator of the user-defined question may restrict the answer to numerical values using this field 112); paragraph 26 (a rule may be "If the Purchase Order is greater than $1,000,000 incorporate in Clauses A, B and C." In this case, the rules of the selected template will compare the value of the contract from the document against the threshold defined in the rules (in this case $1,000,000) and determine whether to incorporate in clauses A, B and C);
wherein a base contract is displayed in a center of the display and, optionally, one or more variable menu options are displayed at the same time as the base contract, within the contract from a user interface perspective (inline), 20either to the left or right of the base contract (see at least paragraphs 21-23 and  fig (1-4) with the associated text); Paragraph 23 ( the ability to create user-defined questions, the user may define and delimit the type of response that is allowable and appropriate for a given user-created question during contract authoring process of FIG. 5. The response or answer to the question, therefore, may be a forced choice in which the type of response is predefined and the choices delimited to a selected few);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the method and system for authoring customized contracts using templates as in Srinivasaraghavan in the system executing the method of Rosbury with the motivation of enable contracts to be automatically created and modified using dynamically configured rules that construct a contract based on the specifics of a deal and responses to user-defined questions as taught by Srinivasaraghavan over that of Rosbury.

Claim 16:
Rosbury discloses the limitations as shown above.
Rosbury does not specifically disclose, but Srinivasaraghavan however discloses:
wherein a custom provision is provided and displayed, on the right or left side of the user interface display, and allows one or 59632/000 1-20974595v127more users to create custom provisions which, upon submission via the computer application, automatically replace one or more existing provisions in the base contract to the custom provision, and changes are shown on the display compared to the replaced existing provisions, and the computer application logs the changes for version control purposes ( see at least paragraph 24, fig (1-4) with the associated text); Paragraph 24 (the search criteria may include, for example, one or more of the name field 102, the intent filed 104, the description field 106 and/or the value Set Field 302. One or more questions may be displayed in response to the execution of the search, as shown at 402. If none of the questions satisfy the search criteria, the user may choose to create a new user-defined question by depressing the "Create a Question" button, shown in FIG. 4 at 404); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the method and system for authoring customized contracts using templates as in Srinivasaraghavan in the system executing the method of Rosbury with the motivation of enable contracts to be automatically created and modified using dynamically configured rules that construct a contract based on the specifics of a deal and responses to user-defined questions as taught by Srinivasaraghavan over that of Rosbury.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rosbury, US Pub No: 2006/0174114 A1 in view of Engelke, US Pub No: 2017/0206808 A1.

Claim 18:
Rosbury discloses the limitations as shown above.
Rosbury does not specifically disclose, but Engelke, however discloses:
wherein the computer application is configured to receive input via voice control, voice, speech, or voice inputs as well as gestures received via the user interface of a smartphone, pad computer, computing device, or combinations thereof  (see at least claim 1, (user's device for communicating with a hearing impaired assisted user using an assisted user's device that includes a speaker and a display screen for broadcasting a hearing user's voice signal and presenting captioned text associated with the hearing user's voice signal to the assisted user, respectively, the hearing user's device comprising: a microphone for receiving a hearing user's voice signal as spoken by a hearing user);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the method and system for speech input as taught by Engelke,  in the system executing the method of Rosbury with the motivation of enable contracts to be automatically created and modified using dynamically configured rules that construct a contract based on the specifics of a deal and responses to user-defined questions as taught by Engelke over that of Rosbury.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rosbury, US Pub No: 2006/0174114 A1 in view of Smith, US Pat No: 10,476847 B1.
Claim 19:
Rosbury discloses the limitations as shown above.
Rosbury further discloses: 
 develop a custom contract based upon type, geography, and/or amount where the artificial intelligence engine based upon pre-defined and pre-existing contracts or contract provisions is configured to develop a first draft of a contract 20based upon any combination of type, geography, or amount (see at least paragraphs 65-67, 72,  74, Paragraph 66(business rules and/or a business model drafted by the firm or negotiating party can be associated with the chosen elements 206 of the contract information 202 so as to guide the negotiating party during the modifying step 114 of FIG. 1); paragraph74 ( a healthcare insurer can negotiate a contract with a healthcare provider utilizing the aforementioned editor); 
Rosbury does not specifically disclose, but Smith however discloses:
  alert a user of a similar contract provision previously (see at least column 10,  lines 57-67, column 11, lines 1-10 (a smart contract written specifically for facilitating the submission and tracking of UCCs can comprise a set of rules that trigger an alert to be dynamically generated and transmitted if and when certain events or change in state occur with respect to a previous UCC filing(s) and/or asset(s) the filing(s) was based on);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the method and system for alerting users of contract terms of Smith in the system executing the method of Rosbury with the motivation of enable contracts to be automatically created and modified using dynamically configured rules that construct a contract based on the specifics of a deal and responses to user-defined questions as taught by Smith over that of Rosbury.

Claim 20  is rejected under 35 U.S.C. 103(a) as being unpatentable over Rosbury, US Pub No: 2006/0174114 A1 in view of Christidis et al, US Pub No: 2018/0096360 A1.

Claim 20:
Rosbury discloses the limitations as shown above.
Rosbury does not specifically disclose, but Christidis however discloses: 
wherein the computer application is configured to receive one or more previously agreed to contracts, 59632/000 1-20974595v128wherein the computer application, via the artificial intelligence engine, ingests these contracts, parses provisions of the previously agreed to contracts, and stores the provision based upon the type of contract provision, and/or identifies the most commonly accepted provisions based upon the previously agreed to contracts ingested by the computer application (See at least paragraph 23 (an overlap between terms may occur when a new transaction or smart contract includes a term that is the same as a term found in a prior smart contract that has a higher priority than the transaction or smart contract);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the method and system for identifying previously agreed on contract terms as taught in Christidis in the system executing the method of Rosbury with the motivation of enable contracts to be automatically created and modified using dynamically configured rules that construct a contract based on the specifics of a deal and responses to user-defined questions as taught by Christidis over that of Rosbury.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Srinivasaraghavan et al, US Pub No: 2006/0287966 A1, teaches `Methods and systems for authoring customized contract templates that include user-configured rules and questions.
Wodezki et al, US Pub NO:2018/0268506 A1, teaches Machine evaluation of contract terms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682